Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 7, 9-12, 15-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recitation in claim 15 of “a read and write device” and the recitation in claim 17 of “at least one of a read device and a write device or…at least one of a single shared read and a write device…” are not enabled.  These recitations includes a generic placeholder (device) as well as functional language .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 7, 9-12, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 15 of “a read and write device” and the recitation in claim 17 of “at least one of a read device and a write device or…at least one of a single shared read and a write device…” are not definite.  These recitations includes a generic placeholder (device) as well as functional language (read and write) in accordance with 35 U.S.C. 112(f).  However, no corresponding structure was found in the disclosure such it is not definite how to interpret the claimed device(s).
In claim 16, the recitation of “at least two cassettes” is not definite.  It is not definite whether the cassettes recited in claim 16 refer to the at least one cassette introduced in claim 15.  It is noted that claim 17 recites “two protective glasses corresponding to the protective glass” such that it is clear that the protective glasses in claim 17 refer to the same element of the at least one protective glass in claim 15 and it is suggested that Applicant consider a similar amendment to claim 16 if the cassettes of claim 16 correspond to the at least one cassette in claim 15.  However, claim 17 also recites “at least one of a 
Response to Amendment
The amendment of 04/12/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the previous AFCP 2.0 request.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.  The present rejections under 35 U.S.C. 112 for the amendment of 04/12/2021 are set forth above.  It is suggested that the claims be amended to consistently and definitely refer to the elements identified above and also to amend the recitations related to read and write device(s) to avoid invoking 35 U.S.C. 112(f), possibly by amending to remove the generic placeholder.  The remarks then address the prior art rejections under 35 U.S.C. 102 and 103.  The remarks note the amendments to claim 15 overcoming the prior art rejections under 35 U.S.C. 102 and 103.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 19, 2021